Citation Nr: 0205056	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for service-connected 
herniated nucleus pulposus L4-5 with radiculopathy to the 
right leg, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from April 1989 to 
December 1992. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1997, a statement of the case was issued in 
February 1997, and a substantive appeal was received in 
February 1997.  The veteran testified at a personal hearing 
at the RO in March 1997. 


FINDING OF FACT

The veteran's service connected herniated nucleus pulposus 
L4-5 with radiculopathy to the right leg is manifested by low 
back pain which increases on use and during flare-ups 
resulting in additional functional loss which refects a 
disability picture of no more than moderate limitation of 
motion and no more than moderate disc symptomatology.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for the veteran's service-connected herniated 
nucleus pulposus L4-5 with radiculopathy to the right leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, September 1996 and November 1998 VA examination 
reports and VA outpatient records dated in the 1990's.  The 
veteran was also afforded a hearing in March 1997.  
Statements from the veteran's spouse and another individual 
(who has identified herself as a nursing assistant) are also 
of record.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased disability rating.  The 
discussions in the rating decision and statement of the case  
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Service medical records show a history of low back pain which 
led to physical evaluation board findings of low back pain 
and a possible herniated disc.  By rating decision in March 
1993, service connection was established for the veteran's 
low back disability and a 20 percent rating was assigned 
under Diagnostic Code 5293.  The veteran is claiming 
entitlement to an increased disability rating for his 
service-connected low back disability.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected herniated nucleus pulposus 
with radiculopathy to the right leg has been rated by the RO 
under the provisions of Diagnostic Code 5293.  Under this 
regulatory provision, a rating of 20 percent is warranted for 
moderate intervertebral disc syndrome; recurring attacks.  
The next higher rating of 40 percent is warranted for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  The higher rating of 60 percent under 
this Code is for application for pronounced intervertebral 
disc syndrome; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  

Also potentially applicable is Code 5292 for limitation of 
motion of the lumbar spine.  Under Code 5292, slight 
limitation of motion warrants a 10 percent rating, moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a 40 percent rating. 

For purposes of this case, the Board also believes that 
consideration should be given to the rating criteria under 
Diagnostic Code 5295 for lumbosacral strain.  Under this 
Code, a noncompensable rating is for application where there 
are slight subjective symptoms only.  A 10 percent rating is 
warranted where there is characteristic pain on motion.  A 20 
percent rating is for application where there is muscle spasm 
on extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  The highest rating of 40 
percent under this Code is warranted for severe lumbosacral 
strain; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
ending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Looking first to Diagnostic Code 5292, the evidence shows no 
more than moderate limitation of motion.  The most recent VA 
examination in November 1998 showed flexion to 75 degrees at 
which point it stopped secondary to tightness in the calves.  
Extension was to 35 degrees, lateral bending was to 40 
degrees both left and right, and rotation was to 35 degrees 
both left and right.  The motions reportedly produced a mild 
amount of discomfort in the low lumbar area.   These ranges 
of motion were similar to those recorded on VA examination in 
September 1996 at which time flexion was to 70 degrees 
standing and to 85 degrees while seated.  Extension was to 35 
degrees, lateral bending both left and right was to 35 
degrees and lateral rotation in the seated position was to 50 
degrees.  

Moreover, there is no evidence of additional functional loss 
due to pain, weakness, fatigue and incoordination to 
otherwise show more than moderate limitation of motion.  As 
noted above, flexion was limited to 75 degrees due to 
tightness of the calves, but only a mild amount of discomfort 
was otherwise reported.  The Board acknowledges the veteran's 
testimony regarding pain on use and during flare-ups. 
However, as the demonstrated limitation of motion on 
examination was essentially slight in degree, the Board 
concludes that the current 20 percent rating already 
contemplates occasional increased to moderate limitation of 
motion during flare-ups and on use.  

The Board is also unable to find a basis for assigning a 
rating in excess of the current 20 percent under Code 5293 
for intervertebral disc syndrome.  The totality of the 
evidence does not portray a disability picture more nearly 
approximating severe, recurring attacks with little 
intermittent relief.  On VA examination in November 1998, 
patellar jerks and ankle jerks were 2+/4+.  Neurologic 
examination of the lower extremities was unremarkable, and 
there was no muscle spasm to palpation and no tenderness to 
percussion.  The veteran also exhibited normal station and 
gait.  Likewise, on examination in September 1996, there was 
no evidence of sciatic nerve irritation, no tenderness and no 
muscle spasm.  Motor strength testing was entirely normal.  
The examiner commented that there was no clinical or x-ray 
evidence of radiculopathy.  

Looking to Diagnostic Code 5295 for lumbosacral strain, the 
current 20 percent rating already contemplates muscle spasm 
on extreme forward bending and loss of lateral spine motion.  
Neither of these symptoms were shown on VA examinations, and 
none of the symptoms listed for the next higher rating of 40 
percent were shown to be present along with abnormal mobility 
on forced motion.  Both VA examinations showed the veteran to 
be in no acute distress and with normal station and gait.   

The Board again recognizes the veteran's complaints of low 
back pain and does not doubt that he suffers such pain.  The 
Board also acknowledges the veteran's assertions of flare-
ups, and the record supports a finding that his low back 
disability does increase in severity during flare-ups.  For 
example, a March 1997 VA clinical record shows an 
exacerbation of low back symptoms after the veteran stepped 
off of a ladder.  However, as the 1996 and 1998 examinations 
did not show that the criteria for the current 20 percent 
rating were met at the time of the examinations, it thus 
appears that the current 20 percent rating was assigned in 
recognition of some additional functional loss on flare-ups 
and due to pain, weakness, fatigue and incoordination.  38 
C.F.R. §§ 4.40, 4.45. 

The record also includes statements from the veteran's spouse 
as well as a witness which support the veteran's contention 
that his low back disability results in significant 
symptomatology.  The veteran's spouse argues for a higher 
rating to ensure some future security and claims that the 
veteran has been unable to hold a job due to his low back 
disability.  Again, the Board does not doubt the significance 
of the disability, but the preponderance of the evidence is 
against a finding that the regulatory criteria for a higher 
rating have been met at this time.  The veteran may always 
file a new increased rating claim if his low back disability 
increases in severity in the future, and the Board urges him 
to do so in that case.  

With regard to the claims regarding the effect of the low 
back disability on the veteran's employment, the Board notes 
that the most recent evidence of record shows that the 
veteran is employed.  Assuming it to be true that he is 
precluded from certain types of employment due to his back, 
the Board is nevertheless unable to find that there has been 
such marked interference with employment to render 
impractical the application of the regular rating schedule 
standards.  38 C.F.R. § 3.321(b)(1).  There has also been no 
showing that the low back disability has necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied. 

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

